       Case 19-11278-amc                    Doc 58 Filed 10/29/20 Entered 10/30/20 00:51:25                                              Desc Imaged
                                                 Certificate of Notice Page 1 of 3
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 19-11278-amc
Malika S. Jones                                                                                                        Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: Adminstra                                                             Page 1 of 2
Date Rcvd: Oct 27, 2020                                               Form ID: trc                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 29, 2020:
Recip ID                 Recipient Name and Address
14320203               + Nationstar Mortgage LLC d/b/a Mr. Cooper, ATTN: Bankruptcy Department, PO Box 619096, Dallas, TX 75261-9096

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 29, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 26, 2020 at the address(es) listed
below:
Name                               Email Address
ANDREW M. LUBIN
                                   on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper alubin@milsteadlaw.com bkecf@milsteadlaw.com

BRAD J. SADEK
                                   on behalf of Debtor Malika S. Jones brad@sadeklaw.com bradsadek@gmail.com;sadek.bradj.r101013@notify.bestcase.com

CHARLES GRIFFIN WOHLRAB
                                   on behalf of Creditor Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium
                                   Mortgage Acquisition Trust cwohlrab@rascrane.com

CHARLES GRIFFIN WOHLRAB
                                   on behalf of Creditor Wilmington Savings Fund Society FSB cwohlrab@rascrane.com

HEATHER STACEY RILOFF
                                   on behalf of Creditor FEDERAL NATIONAL MORTGAGE ASSOCIATION ("FANNIE MAE") heather@mvrlaw.com
                                   Michelle@mvrlaw.com
      Case 19-11278-amc           Doc 58 Filed 10/29/20 Entered 10/30/20 00:51:25                                   Desc Imaged
                                       Certificate of Notice Page 2 of 3
District/off: 0313-2                                      User: Adminstra                                                    Page 2 of 2
Date Rcvd: Oct 27, 2020                                   Form ID: trc                                                      Total Noticed: 1
HEATHER STACEY RILOFF
                          on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper heather@mvrlaw.com Michelle@mvrlaw.com

LORRAINE GAZZARA DOYLE
                          on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper Lorraine@mvrlaw.com
                          Diane@mvrlaw.com;bankruptcy@friedmanvartolo.com

United States Trustee
                          USTPRegion03.PH.ECF@usdoj.gov

WILLIAM C. MILLER, Esq.
                          ecfemails@ph13trustee.com philaecf@gmail.com


TOTAL: 9
        Case 19-11278-amc              Doc 58 Filed 10/29/20 Entered 10/30/20 00:51:25                                 Desc Imaged
                                            Certificate of Notice Page 3 of 3
2100 B (12/15)


                                      United States Bankruptcy Court
                                                 Eastern District of Pennsylvania
                                                    Case No. 19-11278-amc
                                                          Chapter 13

In re: Debtor(s) (including Name and Address)

Malika S. Jones
5946 Cedar Avenue
Philadelphia PA 19143



                        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No(s). listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this case
by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of
Claim Other than for Security in the clerk’s office of this court on 10/26/2020.



Name and Address of Alleged Transferor(s):                                            Name and Address of Transferee:
Claim No. 2: Nationstar Mortgage LLC d/b/a Mr. Cooper, ATTN: Bankruptcy Department,   Wilmington Savings Fund Society, FSB
PO Box 619096, Dallas, TX 75261-9741                                                  c/o Selene Finance, LP
                                                                                      Attn: BK Dept
                                                                                      9990 Richmond Ave. Suite 400
                                                                                      South Houston, TX 77042




                                      -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor(s) of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
cour t, the transferee will be substituted as the original claimant without further order of the court.


Date:    10/29/20                                              Tim McGrath
                                                               CLERK OF THE COURT
